DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim of U.S. Patent No. 108635797.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application change the scope of claim 2 of  U.S. Patent . 
SHAH Rikin et al. (EP 3346764) disclose Fig. 2, RLC (associated with MeNB) and NR RLC (associated with SeNB) connecting to PDCP of UE. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with SHAH in order to implement multi-connectivity scenarios where UE(s) are connected to both cells using a previous communication technology (such as LTE or LTE-A of 3GPP) and the new communication technology (NR) of the 3GPP 5.sup.th Generation (TECHNICAL BACKGROUND, SHAH).

Instant Application
US 10863579
1. A data processing method of a data reception apparatus, the data processing method comprising: 

obtaining, by a first radio link control (RLC) entity associated with a first base station (BS) and a second RLC entity associated with a second BS, a plurality of Packet Data Convergence Protocol (PDCP) protocol data units (PDUs) based on data received from a first BS and a second BS; 

delivering, from the first and second deciphering functions to a reordering function of the PDCP entity, the plurality of deciphered PDCP PDUs; and reordering, by the reordering function, the plurality of deciphered PDCP PDUs.


obtaining, by a first lower packet data convergence protocol (PDCP) layer and a second lower PDCP layer, a plurality of PDCP packet data units (PDUs) based on data received from a first base station (BS) and a second BS; 










transmitting, from the first and second lower PDCP layers to an upper PDCP layer, the plurality of deciphered PDCP PDUs; and reordering, by the upper PDCP layer, the plurality of deciphered PDCP PDUs.

2. The data processing method of claim 1, further comprising: providing, from the upper PDCP layer to the first and second lower PDCP layers, security keys corresponding to the first and second BSs 


Reasons for Allowance
Claims 1-20 are allowable over prior arts upon a timely filed terminal disclaimer.
The following is an examiner’s statement of reasons for allowance: SONG et al. (KR 20210023687) discloses Fig. 6d and Fig. 8 1st security key and 2nd security key. Lu (US 20210152419) discloses Fig. 3 and Fig. 4. However, neither SONG nor Lu qualifies as a prior art
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNSOOK CHOI whose telephone number is (571)270-1822.  The examiner can normally be reached on 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.